                      Case 20-30532-lkg          Doc 29     Filed 10/08/20      Page 1 of 1

                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                            In Proceedings
                                                                                  Under Chapter 13
Betty Nesbitt
                                                                                  BK 20−30532−lkg
                Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−0569


                       ORDER CONFIRMING CHAPTER 13 PLAN

The Court finds that the plan (and if applicable as amended or modified) meets the requirements of 11 U.S.C. § 1325.

    IT IS ORDERED THAT:

    The debtor's Chapter 13 plan is confirmed.



ENTERED: October 8, 2020                                    /s/ Laura K. Grandy
                                                            UNITED STATES BANKRUPTCY JUDGE
